Exhibit 99.2 Cal Dive International 3rd Quarter 2011 Earnings Conference Call Forward-Looking Statements This presentation may include “forward-looking” statements that are generally identifiable through our use of words such as “believe,” “expect,” “anticipate,” “intend,” “plan,” “estimate,” “project” and similar expressions and include any statements that we make regarding our earnings expectations.The forward- looking statements speak only as of the date of this presentation, and we undertake no obligation to update or revise such statements to reflect new information or events as they occur.Our actual future results may differ materially due to a variety of factors, including current economic and financial market conditions, changes in commodity prices for natural gas and oil and in the level of offshore exploration, development and production activity in the oil and natural gas industry, the impact on the market and regulatory environment in the U.S. Gulf of Mexico resulting from the Macondo well blowout, our inability to obtain contracts with favorable pricing terms if there is a downturn on our business cycle, intense competition in our industry, the operational risks inherent in our business, and other risks detailed in our Form 10-K on file with the Securities and Exchange Commission. 2 3 Presentation Outline Summary of 3Q 2011 Results Backlog Discussion of Financial Results Non-GAAP Reconciliations Questions & Answers 4 Summary of 3Q Results Increased utilization from 2Q 11 due to seasonality in GoM. Lower activity levels compared to 3Q 10 due to lack of cleanup work in GoM relating to Macondo incident. Strong profitability in Australia for diving related work on Gorgon project. Asset impairment charges. Amendment to Credit Facility. 5 Backlog ($ millions) Financial Results 6 (1)See reconciliation on Non-GAAP financial measures at the end of the presentation. (2)Tax effected. (all amounts in thousands, except per share amounts and percentages) Three Months Nine Months Ended September 30, Ended September 30, Revenues Gross Profit Margins 9% 24% 2% 10% Net Loss Margins (26%) (146%) (16%) (83%) Diluted Loss Per Share Net Loss Non-cash fixed asset impairments (2) Non-cash goodwill impairments (2) - - Net Income (Loss) excluding impairments Margins (4%) 10% (8%) (3%) Diluted Earnings (Loss) Per Share EBITDA (1) Margins 14% 26% 7% 14% Utilization 7 (1)Effective vessel utilization is calculated by dividing the total number of days the vessels generated revenues by the totalnumber of days the vessels were available for operation in each period excluding days in which the vessels were in drydock or taken out of service for upgrades. (The following statistics are for owned and operated vessels only) Three Months Nine Months Ended September 30, Ended September 30, Effective Utilization(1) - Saturation Diving Vessels 67% 88% 59% 64% Surface Diving Vessels 55% 75% 46% 52% Construction Barges 28% 46% 23% 27% Total Fleet 49% 69% 41% 47% Calendar Day Utilization - Saturation Diving Vessels 67% 88% 54% 60% Surface Diving Vessels 54% 75% 43% 50% Construction Barges 28% 46% 22% 24% Total Fleet 49% 69% 39% 44% International Revenue 8 ($ millions) 9 Credit Facility Amendment Amendment provides enhanced financial flexibility and available liquidity. Revolver size reduced to $150 million, $75 million for 1Q 12. Max permitted leverage ratio increased as follows: 4Q 11 - 5.00x 1Q 12 - Either 5.0x OR minimum TTM EBITDA of $25.2 million 2Q 12-5.75x 3Q 12-4.25x 4Q 12- 4.00x Thereafter 3.75x Minimum Fixed Charge Coverage Ratio of 1.25x effective 2Q 12 and thereafter. Pricing grid margin increases 100bps. Debt Levels 10 Net Debt Levels (1) Horizon Acquisition ($ millions) (1)Calculated as Total Debt less Cash and Cash Equivalents. (2)Calculated as Net Debt divided by Stockholders’ Equity plus Net Debt. Liquidity 11 Non-GAAP Reconciliations 12 EBITDA Reconciliations 13 (all amounts in thousands) Three Months Nine Months Ended September 30, Ended September 30, EBITDA (unaudited) Less: Depreciation & Amortization Less: Non-Cash Stock Comp. Expense Less: Interest Expense, net Less: Income Tax Benefit Less: Non-Cash Goodwill Impairment Charge - - Less: Non-Cash Fixed Asset Impairment Charge Net Loss
